— Order entered in the Supreme Court, New York County, on September 30, 1974, unanimously affirmed, with $40 costs and disbursements to plaintiff-respondent. In this medical malpractice action we find no abuse of discretion in Special Term’s denial of defendant-appellant’s motion for an order directing plaintiff to serve a further bill of particulars. Plaintiff commenced this action in early 1974 and all pretrial discovery has been completed, including a physical and oral examination of the plaintiff. Appellant contends that he would be prejudiced in the defense of this action without the additional particulars now requested. However, we note that appellant delayed the prosecution of this appeal for more than one year after denial of his motion and find his contention to be without merit. Additionally, we find that sufficient particulars were given in response to the original demand therefor and fully complied with its function, i.e., to limit proof, assist in preparation of trial and avoid surprise. (State of New York v Horsemen’s Benevolent & Protective Assn. [N. Y. Div.J 34 AD2d 769.) Since we find no abuse by Special Term, its wide discretion should not be disturbed. (CPLR 3043, subd [b].) Concur — Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.